OFFICE   OF THE ATTORNEY GENERAL                OF TEXAS
                                   AUSTIN
I
    QROVER   SELLERS
    ATTORNEYGENLRAL




     Honorable A. T. Dribble
     county Rttorney
     Lmls County
     Goldthwelte,  Tams

     Dear Sir:
                                             Re:       ahether napotism”~~qtatute
                                                       (Art. 432 P.C:i ls%vlolated
                                                     .~4ilbn trustee o?~oomikm
                                                   >-’ school dla trlot oontinuee
                                             /‘S,r ,,&A selP,ve on board arter
                                           .;’ 4:; tes,uher, who has taught
                                                       ssvetal months under con-
                                             *i.*, -1 .tr&t’  with Board, marries
                                                  ‘Ti said trustee’s    flrat oousln
                                    Y--Y
                               ,/     “I*
                   Re era ;& rs&&t&
     questing the o lnlon’of        this departmeat on the ebove stated
     matter.     Your Petbar, In per*, reeds as follows:
                            *., ^‘\       5 i
                  ,“lAt the beginning of the sohool year the trustees
            aa a- common school dlatrlot       in good falth, employed
            a young lady to teach school ln the district.         hfter
            ,t&e aonbrdotwas     made+.~approved, end the teacher had
          ,taUsht several months, the teacher marries e first
           .poualn (by”~conasngulnlty)     ot a member of ths school
            -rd.      Kay the ‘ltrustee who beoaue so related   to the
            teeohex~ lawfully    continue to serve on the school
            boa
                                      Vernon’s     Annotated   Fens1 Code, reads,
     in part,    es follows:
                  %o ofrlaer    0r  this State         or any orrlcsr  0r  any
                    . school dlstrlot                   shall appoint;   or vote
            SoG,‘or oonrlrm the appoinL&                to any 0rri0e,   position,
            clerkship,    employment or duty,          of any person relstsd
Zonorsble    A. T. blbble,          Page 2


      within the second degree by arflnlty     or within the
      third degree by oonsaagulnfty   to the person 80 ep-
      &'Ointill~ or so voting, or to any other member oi
      any such boerd, . . . . or whloh such person so
      appointing or voting my be a nembar, when the
      salary, rats, or cospensatlon   of such appointee
      is to be paid for, directly   or indirectly,    out or
      or from pub110 runda or reea 0r orrice or any kind
      or chareoter whatsoever , , F v
             Article      433,   Vernon’s       Anrotated   Penal Code, reads,
in part,.   ea/rollowe:

           The inhibitions  set forth ln this law shall
     apply to and Include . i . . . members of any and all
     Boards . . eatabllshed  by or under the authority   oi                      ..
     any general or special  law of thle State . . . .
     membera or school boerda of lacorporeted    oltles and
     towns, publio school trustees   . , . . .(I
            Heretotore,  thia departient   has passed on questions
sixllsr   to that raised by your inquiry.     In opinion No. 0-667
thie d6PRrtm6nt hold that Axtlcle      432 of the Penal Code was
satisfied   when the prohlblted  degree or relationship   between
a teacher and trustee did not exist at the time the eostraot
was wde,    and that a contraot would not become void by a
changed relntionshlp    between the trustee and teacher after
Said contraot waa made.
           Prom the facts stated in your letter,        it la apper-
ent that the prohibited    degree of relstlohshlp     between the
teacher and trustee did not exist et the tlse the teaching
contreat was made. It la therefore        the oplnlon of this da-
psrtment, that the teaoher may oonplate the term of the present
contract without the resignation      of ahid trustee,    since the
Prohibited degree of relationship      did not exist at the time
of the employment sunder the contreot.       However, It la our
opinion that Artlcles   @2-433,   P.C  .,  would  be violated    should
the board of trustees and said teacher make a new oontraot
when said trustee,   who is a first    couslh ot the teaoher’a
husband, Is a member of the board of trustees,        for the pro-
klblted degree of relationship     (second degree    by efffnftY)
would exist at the tiam of the employment of said tescher
under such new contract.
                   I-.
                                   -I. .,.._
                                    __,~  -.   --   :._
          ;          .,.
    1

          I                .1



         anorable   .i. T. Frlbble,     Fagc 3

.i.v
&I                 austing      that   ths toregoing         ruiiy   h11awers pour
>ff     -mquiry , we axe
r<
                                                             Yours very truly
:
:                                             ATTORNEY G!tNERALOF TEXAS



                                                 BY



        JA.Z:ddt




                                                 ;L     -.   :.
                                                   _.